Citation Nr: 1727888	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McGoings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, CA.  A hearing was scheduled for March 8, 2017 and notice of the hearing was provided to the Veteran on January 31, 2017.  The Veteran did not attend the scheduled hearing and it is deemed withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Veteran, through his representative, contends that the VA examination, performed in June 2010, inadequately assessed his disability, which resulted in prejudice to his claim.  Additionally, the Veteran also contends that the rating of 70 percent disabling, awarded in a July 2012 rating decision, does not accurately reflect his current level of disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available, relevant VA medical records from the West LA VAMC and the Sepulveda VAMC dated from December 2012 to present.

2. Schedule the Veteran for an examination to assess the current level of disability associated with PTSD.


3. After completion of the above, readjudicate the issue.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




